Nicholson, C. J.,
delivered tbe opinion of the court:
The principles involved in this case .were determined, and an account ordered on the 4th of November, 1872, and on tbe 6th of November, 1872, the chancellor granted an appeal to the April term, 1873, of this court, upon defendant’s giving bond and security for costs during the team. Bond and security, were given on the 22d of March, 1873, which was during the term at which the appeal was granted. *561Tbe transcript, however, was not filed until tbe 16th of March, 1874-
For this delay of nearly a year in filing tbe transcript, it is now moved that tbe appeal be dismissed. It is apparent that tbe clerk below has been guilty of gross negligence in failing to make out and send up the transcript at an earlier day, but we are unable to see why this should prejudice tbe appellant and deprive him of tbe trial of bis cause, as no steps were taken by complainant to bring up tbe record and have an affirmance.
Motion disallowed.